DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 7/19/2022, with respect to independent claims, as amended, have been fully considered. 

Allowable Subject Matter
Claims 1-3, 5, 7-10, 13, 15-18, and 20-27 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A computer-implemented method comprising: by a storage manager comprising one or more hardware processors, initiating indexing of a first representation of a virtual machine disk, wherein the first representation is based on a first plurality of block-level backup copies of first virtual machine data files | in the virtual machine disk, wherein the first plurality of block-level backup copies were generated at or before a first point in time; by the storage manager, causing a first pseudo-disk driver to be activated at a first computing device comprising one or more hardware processors, wherein the first pseudo- disk driver corresponds to the first representation and is in communication with a second computing device, which comprises one or more hardware processors and which is distinct from the storage manager; by the first pseudo-disk driver, causing a first pseudo-disk to be mounted at the first computing device as a data storage volume for the first representation, wherein the first pseudo-disk is implemented in cache memory at the first computing device; by a file manager application executing at the first computing device, issuing read requests to the first pseudo-disk driver for metadata in the first representation; by the first pseudo-disk driver, determining that a read request received from the file manager application cannot be served from the first pseudo-disk, and based on the determining, transmitting a read request to the second computing device; by the second computing device, responding to each read request received from the first pseudo-disk driver by recalling metadata from the first plurality of block-level backup copies, without restoring each of the first virtual machine data files in its entirety to one or more of: the second computing device and the first computing device; by the second computing device, further responding to each read request received from the first pseudo-disk driver with metadata about the first virtual machine data files, wherein the metadata is identified as current as of the first point in time; by the first computing device, storing responses received from the second computing device to the first pseudo-disk; by the first computing device, generating a first index based on metadata identified as current as of the first point in time, wherein the metadata comprises filenames and file attributes of the first virtual machine data files: []; and by the first computing device, after the first index is generated with respect to the first point in time, causing the first pseudo-disk to be discarded, including the data included in the write commands issued by the file manager application”.
Since, no prior art was found to teach: ”by the first pseudo-disk driver, storing data included in write commands issued by the file manager application into the first pseudo-disk, without making changes to the first plurality of block-level backup copies” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 13, 
Prior art has been found to teach “A computer-implemented method comprising: activating a first pseudo-disk driver at a first computing device comprising one or more hardware processors, wherein the first pseudo-disk driver corresponds to a first | logical view, as of a first point in time, of first virtual machine data files in a virtual machine disk, wherein the first logical view is based on a first plurality of block-level backup copies of the first virtual machine data files, wherein the first plurality of block-level backup copies were generated at or before the first point in time; by the first pseudo-disk driver, causing a first pseudo-disk to be mounted at the first computing device as a first data storage volume, which is implemented in cache memory at the first computing device; by the first pseudo-disk driver, receiving from a file manager application executing at the first computing device read requests for metadata in the first data storage volume; by the first pseudo-disk driver, determining that a read request received from the file manager application cannot be served from the first pseudo-disk, and based on the determining, transmitting the read request to a media agent, wherein the media agent comprises one or more hardware processors and is distinct from the first computing device; by the media agent, responding to read requests by recalling metadata from the first plurality of block-level backup copies, without restoring each of the first virtual machine data files in its entirety to one or more of: the media agent and the first computing device; by the first computing device, generating a first index that comprises metadata about the first virtual machine data files as of the first point in time, wherein the first index enables searching for individual files among the first virtual machine data files based on the first plurality of block-level backup copies; by the first computing device, selecting one of the first virtual machine data files tracked by the first index; by the media agent, restoring to the first pseudo-disk from the first plurality of block- level backup copies, individual portions of the one of the first virtual machine data files selected by the first computing device, wherein the media agent determines the individual portions to be current as of the first point in time, wherein the individual portions are restored one by one, without restoring the one of the first virtual machine data files in its entirety to one or more of: the media agent and the first computing device; by the first computing device, applying content criteria to each individual portion in the first pseudo-disk to identify content that matches the content criteria; and []";
Since, no prior art was found to teach: ”by the first computing device, generating a second index that tracks the identified content, wherein the second index enables searching for content among the first virtual machine data files in the virtual machine disk based on the first plurality of block-level backup copies” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 17, 
Prior art has been found to teach “A data storage management system comprising: a first computing device comprising one or more hardware processors and computer memory for executing program instructions; and a second computing device comprising one or more hardware processors and computer memory for executing program instructions; wherein the first computing device is configured to: activate a first pseudo-disk driver at the first computing device, wherein the first pseudo-disk driver corresponds to a first logical view, as of a first point in time, of first virtual machine data files in a virtual machine disk, wherein the first logical view is based on a first plurality of block- level backup copies of the first virtual machine data files,  and wherein the first plurality of block-level backup copies were generated by the second  computing device at or before the first point in time; by the first pseudo-disk driver, cause a first pseudo-disk to be mounted at the first computing device as a first data storage volume, which is implemented in cache memory at the first computing device; by the first pseudo-disk driver, receive, from a file manager application executing at the first computing device, read requests for metadata in the first data storage volume; and by the first pseudo-disk driver, transmit a read request to the second computing device if the read request cannot be served from the first pseudo-disk; wherein the second computing device is configured to: in response to  the read request received from the first pseudo-disk driver, recall metadata from the first plurality of block- level backup copies, without restoring each of the first virtual machine data files in its entirety to one or more of: the second computing device and the first computing device; and respond to the read request with metadata that the second computing device identified as current as of the first point in time; and []";
Since, no prior art was found to teach: ” wherein the first computing device is further configured to: generate a first index, based on the metadata identified as current as of the first point in time, that comprises  file names and file attributes of the first virtual machine data files” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For dependent claims 2-3, 5, 7-10, 2, 15-16, 18, and 20-27, the claims are allowed due to their dependency on allowable independent claims 1, 13, and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Dornemann et al. (US 2017/0262204 A1) teaches block-level backup and recovery using indexing but not the other limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114